DENIED and Opinion Filed August 28, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00662-CV
                               No. 05-20-00689-CV

                  IN RE RODNEY DEAN BETHANY, Relator

         Original Proceeding from the 363rd Judicial District Court
                           Dallas County, Texas
        Trial Court Cause Nos. W04-00122-W(C) & W04-00123-W(C)

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                           Opinion by Justice Molberg
      In these original proceedings, relator Rodney Dean Bethany filed a July 7,

2020 notice of petition for writ of mandamus and a July 20, 2020 petition for writ of

mandamus. In both filings, relator seeks the Court’s assistance to compel the trial

court to complete tasks assigned to it by the court of criminal appeals in a remand of

an article 11.07 habeas writ proceeding. We deny relief.

      The court of criminal appeals remanded to the trial court relator’s 11.07

habeas applications “to allow the trial judge to complete an evidentiary investigation

and enter findings of fact and conclusions of law.” See Ex parte Bethany, No. WR-

69,480-07, 2019 WL 2362007, at *1 (Tex. Crim. App. June 5, 2019) (order). Relator
complains that the trial court’s deliberations are taking too long despite receiving

numerous reminders from the court of criminal appeals.

      Our mandamus jurisdiction does not extend to ordering a trial court to rule on

matters associated with a pending article 11.07 writ application. Padieu v. Court of

Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013); see

also In re Ward, No. 12-15-00142-CR, 2015 WL 3505189, at *1 (Tex App.—Tyler

June 3, 2015, orig. proceeding) (mem. op., not designated for publication); In re

Hamilton, No. 03-13-00384-CV, 2013 WL 3336839, at *1 (Tex. App.—Austin June

26, 2013, orig. proceeding) (mem. op).

      Because we lack jurisdiction over the habeas proceeding for which relator

seeks our assistance, we deny his notice of petition for writ of mandamus and his

petition for writ of mandamus.




                                           /Ken Molberg//
                                           KEN MOLBERG
                                           JUSTICE
200662f.p05
2000689f.p05




                                         –2–